Case 1:20-cv-00999-HYJ-RSK ECF No. 26, PageID.258 Filed 08/20/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CHRISTINE SKANDIS,


       Plaintiff,                                  Case No. 1:20-cv-999

v.                                                 Hon. Hala Y. Jarbou

JPMORGAN CHASE BANK, N.A.,

      Defendant.
____________________________/

                        ORDER AND PERMANENT INJUNCTION

       On July 22, 2021, Magistrate Judge Ray Kent issued a Report and Recommendation (R&R)

recommending that Defendant's motion for sanctions be granted (ECF No. 25). The R&R was

duly served on the parties. No objections have been filed, and the deadline for doing so expired

on August 5, 2021. On review, the Court concludes that the R&R correctly analyzes the issues

and makes a sound recommendation. Accordingly:

       IT IS ORDERED that the R&R (ECF No. 25) is APPROVED and ADOPTED as the

opinion of the Court.

       IT IS FURTHER ORDERED that Defendant JPMorgan Chase Bank N.A.’s Motion for

Rule 11 Sanctions (ECF No. 7) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff Christine Skandis is permanently enjoined

from filing any lawsuit against Chase, its successors or assigns, which involves real estate

financing, mortgages, mortgage modifications, liens, contracts, conveyances, or any other

document or incident related to the property commonly known as 312 Hoffman Street, Saugatuck,

Michigan.
Case 1:20-cv-00999-HYJ-RSK ECF No. 26, PageID.259 Filed 08/20/21 Page 2 of 2




        IT IS FURTHER ORDERED that Plaintiff Christine Skandis is permanently enjoined

from filing any lawsuit against Chase, its successors or assigns, which involves any claim or

incident alleged in Larry Fuller and Christine Skandis v. JPMorgan Chase Bank, N.A., et al., 1:19-

cv-28 (W.D. Mich.), Christine Skandis v. JPMorgan Chase Bank, N.A., 1:20-cv-999 (W.D. Mich.),

or Christine Skandis v. JPMorgan Chase Bank, N.A., Ann Perrault & Avalon International Breads,

2:20-cv- 12694 (E.D. Mich.).

        IT IS FURTHER ORDERED that any such lawsuit sent to this Court shall be returned

to Christine Skandis along with a copy of the Court’s injunction.

        IT IS FURTHER ORDERED that if Christine Skandis files such a lawsuit in another

court, and that lawsuit is removed or transferred to this Court, then Skandis shall be subject to

additional sanctions for violating the injunction.

        IT IS FURTHER ORDERED that Christine Skandis pay a penalty to this Court in the

amount of $1,000.00, due on or before September 10, 2021.




Date:     August 20, 2021                                 /s/ Hala Y. Jarbou
                                                         HALA Y. JARBOU
                                                         UNITED STATES DISTRICT JUDGE




                                                     2
